                                                                         STMTS^DIST^^

                                                                          SEP 1 0 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                (SEWENCylti
                                                                              DISTRICT


CYNTHIA MROSZCZAK,
                                                         DECISION AND ORDER
                     Plaintiff,
              V.                                         6:I7-CV-0638I EAW


TATE & KIRLIN ASSOCIATES,INC.,

                     Defendant.



                                     BACKGROUND


       Plaintiff Cynthia Mroszczak ("Plaintiff) filed this action on June 15, 2017.

(Dkt. I). A Summons as to Defendant Tate & Kirlin Associates, Inc. ("Defendant") was

issued on June 16, 2017. (Dkt. 2).

       On May 29, 2018, the Court entered an Order to Show Cause (Dkt. 4), in which it

noted that the docket did not reflect any action in the case by Plaintiff since filing the

Complaint. {Id. at 1). The Court ordered Plaintiff to show cause, in writing, within 30

days as to why the matter should not be dismissed for failure to prosecute. {Id. at 2).

       On June 25, 2018, Plaintiff filed an affidavit of service showing that Defendant had

been served with the Summons and Complaint on February 27, 2018. (Dkt. 5). On June

26, 2018, Plaintiff filed a request for an entry of default as to Defendant. (Dkt. 6). The

Clerk of Court entered an entry of default on June 29, 2019. (Dkt. 8).

       On June 28, 2018, Plaintiffs counsel filed a Declaration in response to the Court's

Order to Show Cause. (Dkt. 7). The Declaration states that the "reason for the lack of

prosecution" is that Plaintiff had been "unable to obtain proof of service of the Summons

                                           - I -
and Complaint from the process server hired in this case" because of health issues the

process server was suffering. {Id. at 5).

       On January 31, 2019, Plaintiff moved for default judgment. (Dkt. 9). Defendant

was served with the motion papers(Dkt. 9-4), and the Court gave Defendant until February

22, 2019, to file a response (Dkt. 10). Defendant has not appeared or opposed Plaintiffs

motion.


       For the reasons discussed below, the Court denies Plaintiffs motion for default

judgment without prejudice. The Court further orders Plaintiff to show cause, in writing,

within 30 days of entry ofthis Decision and Order, why the matter should not be dismissed

for failure to timely effectuate service of process.

                                       DISCUSSION


I.     Legal Standard


       Federal Rule of Civil Procedure 55 sets forth the procedural steps for entry of a

defaultjudgment. First, a plaintiff must seek entry of default where a party against whom

it seeks affirmative relief has failed to plead or defend in the action. Fed. R. Civ. P. 55(a).

As discussed. Plaintiff has already obtained an entry of default as to Defendant. (Dkt. 8).

"Having obtained a default, a plaintiff must next seek a judgment by default under Rule

55(b)." New York v. Green,420 F.3d 99, 104(2d Cir. 2005);see also Fed. R. Civ. P. 55(b)

(providing for entry of default judgment by the clerk where the "plaintiffs claim is for a

sum certain" or by the court in "all other cases").

       "In determining whether to enter a default judgment, courts have cautioned that a

default judgment is an extreme remedy that should only be granted as a last resort." La

                                             -2-
Barbera v. Fed. Metal & Glass Corp., 666 F. Supp. 2d 341,347(E.D.N.Y. 2009). In light

ofthe Second Circuit's "strong preference for resolving disputes on the merits, and because

a default judgment is the most severe sanction which the court may apply," the Second

Circuit has "characterized a district court's discretion in proceeding under Rule 55 as

circumscribed." City of N.Y. v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 129 (2d Cir.

2011)(citations and quotations omitted). "[Bjecause defaults are generally disfavored and

are reserved for rare occasions, when doubt exists as to whether a default should be granted

or vacated, the doubt should be resolved in favor ofthe defaulting party." Enron Oil Corp.

V. Diakuhara, 10 F.3d 90, 96(2d Cir. 1993). Ultimately, "[t]he decision whether to enter

default judgment is committed to the district court's discretion." Greathouse v. JHS Sec.

Inc., 784 F.3d 105, 116(2d Cir. 2015).

      "[Bjefore a court grants a motion for defaultjudgment, it may first assure itself that

it has personal jurisdiction over the defendant." Sinoying Logistics Pte Ltd. v. Yi Da Xin

Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010). Relevant to the instant matter, "[a]

default judgment may not be granted ... if the defendant has not been effectively served

with process." O'Callaghan v. Sifre,242 F.R.D.69,72(S.D.N.Y.2007)(collecting cases);

see also Happy Homes, LLC v. Jenerette-Snead, No. 15CV01788MKBRML, 2016 WL

6599826, at *3 n.lO (E.D.N.Y. Nov. 7, 2016)("Ineffective service-of-process is a ground

to deny a motion for defaultjudgment.").

II.    Defendant was not Timely Served


      "Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement ofservice ofsummons must be satisfied." Omni Capital Int'l, Ltd.
V. Rudolf Wolff& Co., 484 U.S. 97, 104(1987). Service of process is governed by Rule 4

ofthe Federal Rules of Civil Procedure. See id. Pursuant to Rule 4(m),service must occur

"within 90 days after the complaint is filed," and, if it does not,"the court—on motion or

on its own after notice to the plaintiff—must dismiss the action without prejudice against

[the] defendant or order that service be made within a specified time." Fed. R. Civ. P.

4(m). The Court may extend the time for service on good cause shown. Id.

       In this case, the Complaint was filed on June 15, 2017(Dkt. 1), but Defendant was

not served until February 27, 2018(Dkt. 5), more than eight months later and well outside

the 90-day limit set forth in Rule 4(m). Plaintiff never sought or received an extension of

time from the Court for service of process. Moreover, although Plaintiff has proffered an

explanation for why she failed to file proof of service for four months after service was

completed {see Dkt. 7), she has offered no explanation whatsoever for the failure to comply

with Rule 4(m)'s service deadline. Accordingly, on the instant record, there is no basis for

the Court to suxi sponte grant a retroactive extension oftime for service.

       For these reasons, the Court denies Plaintiffs motion for a defaultjudgment without

prejudice. The Court further orders Plaintiff to show cause, in writing, within 30 days of

entry of this Decision and Order, why the matter should not be dismissed for failure to

comply with Rule 4(m). See Etheredge-Brown v. Am. Media, Inc., No. 13-CV-1982 JPO,

2015 WL 4877298, at *1 (S.D.N.Y. Aug. 14, 2015)(explaining that, in case where the

plaintiffs did not serve the defendant with process until "more than 400 days after the filing

of the complaint," and the plaintiffs thereafter moved for default judgment, "the Court

denied the motion for default judgment without prejudice and ordered Plaintiffs to show

                                            -4-
cause why the elaim against [the defendant] should not be dismissed for failure to eomply

with Rule 4(m)").

                                    CONCLUSION


      For the foregoing reasons, Plaintiffs motion for defaultjudgment(Dkt. 9)is denied

without prejudiee. Plaintiff is ordered to show cause, in writing, within 30 days of

entry of this Decision and Order, why the matter should not be dismissed for failure

to timely effectuate seryice as required by Federal Rule of Ciyil Procedure 4(m).

       SO ORDERED.




                                                ELIZABJETH AfWOLFORD
                                                       States Distriet Judge

Dated: September 10, 2019
        Roehester, New York
